Citation Nr: 1600599	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-13 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for left shoulder tendonitis with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 24 years, from October 1978 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which continued a 10 percent rating for the left shoulder tendonitis.

In July 2010, a Board hearing was held at the RO before a Veterans Law Judge and the transcript is of record.  

In April 2011, during the pendency of appeal, the RO assigned a temporary total (100 percent) rating for the left shoulder tendonitis based on surgical treatment necessitating convalescence for the period from April 20, 2011, to May 31, 2011.  This decision constitutes a partial grant of the benefits sought on appeal; thus, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case in December 2010, February 2014, and July 2014 for further development.  The December 2010 and February 2014 directives included obtaining relevant VA and non-VA medical records and scheduling the Veteran for VA examinations of the left shoulder.  The July 2014 directives included obtaining relevant VA and non-VA medical records.  The Veteran was subsequently afforded VA examinations in January 2011, April 2014, and VA and non-VA medical treatment records have been associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran is left hand dominant.

2.  For the period of the appeal prior to January 6, 2011, the left shoulder tendonitis was manifested by pain, flexion to at least 140 degrees, and abduction to at least 115 degrees, with no evidence of motion limited to shoulder level or involvement of two or more joint groups.

3.  For the period of the appeal from January 6, 2011, to April 20, 2011, the left shoulder tendonitis was manifested by pain, flexion to at least 140 degrees, and abduction to 92 degrees, with no evidence of motion limited to midway between the side and shoulder level.

4.  For the period of appeal from June 1, 2011, the left shoulder tendonitis is manifested by pain on overuse, flexion to at least 160 degrees, and abduction to 140 degrees, with no evidence of motion limited to shoulder level or involvement of two or more joint groups.


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to January 6, 2011, the criteria for the assignment of a disability evaluation in excess of 10 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024 (2015).

2.  For the period of the appeal from January 6, 2011 to April 20, 2011, the criteria for the assignment of a disability evaluation of 20 percent, but no more, for left shoulder tendonitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024 (2015).

3.  For the period of appeal from June 1, 2011, the criteria for the assignment of a disability evaluation in excess of 10 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in October 2006, prior to adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in May 2007, December 2009, January 2011, and April 2014 to obtain medical evidence regarding the severity of the left shoulder tendonitis.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32. 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's left shoulder tendonitis is rated under Diagnostic Codes 5099-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the musculoskeletal system (Diagnostic Code 5099) is rated under the criteria for tenosynovitis (Diagnostic Code 5024).

Diagnostic Code 5024, for tenosynovitis, is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  A 20 percent rating is assigned for limitation of motion of the major arm or minor arm to the shoulder level, or for limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side.  A schedular maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Increased Rating for Left Shoulder Tendonitis Prior to January 6, 2011

The Veteran contends that his left shoulder disability prevents him from being able to reach up for anything or lift any weight.  He also states that his shoulder causes his arm to go to sleep.  See the May 2008 VA Form 9.

After careful review, the evidence does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the left shoulder tendonitis under Diagnostic Code 5024 for this period of the appeal.  For a 20 percent rating, there must be evidence of limitation of motion of the major arm or minor arm to the shoulder level, or there must be two or more major or minor joint groups with occasional incapacitating exacerbations.  In this case, the weight of the evidence shows that for this period of the appeal, the left shoulder tendonitis was manifested by pain, flexion to at least 140 degrees, and abduction to at least 115 degrees, with no evidence of motion limited to shoulder level or involvement of two or more joint groups.

VA treatment records indicate that in April 2006, the Veteran pulled his left shoulder playing catch with his nephew.  Upon examination, it was swollen and painful.  By August 2006, the Veteran reported that his left shoulder had improved significantly.

In May 2007, the Veteran was afforded a VA shoulder examination.  He reported feeling pain, particularly when waking up and with any overhead lifting, and stiffness.  The examiner indicated that the Veteran was left-handed.  The shoulder had no instability, locking, scarring, or muscular atrophy.  The Veteran had normal strength in grip, elbow, and shoulder.  Range of motion measurements revealed forward flexion to 145 degrees, abduction to 140 degrees, external rotation to 88 degrees, and internal rotation to 50 degrees.  Following 10 repetitive movements with a five-pound weight, there were no changes in range of motion measurements except abduction decreased to 135 degrees.  X-rays showed mild degenerative changes in the AC joint.

The Veteran underwent another VA examination of the left shoulder in December 2009.  He reported that his arm fell asleep if he lay with his arm over his chest, or if he reached overhead.  He said he had sharp pain with certain movements that lasted for a few seconds, but was usually pain-free unless he did something to irritate the shoulder.  Physical examination revealed no joint line tenderness, erythema, or swelling of the shoulder.  Ranges of motion were flexion to 140 degrees (to 150 degrees with effort and to 170 after repetitive exercise), abduction to 115 degrees (to 160 after repetitive exercise), external rotation to 90 degrees (to 90 degrees after repetitive exercise), and internal rotation to 65 degrees (with onset of pain and to 70 degrees after repetitive exercise).  X-rays showed left shoulder impingement and mild degenerative joint disease.

A July 2010 letter from the Veteran's private physician, Dr. M.R. states that the Veteran had subacromial impingement with acromioclavicular arthritis and rotator cuff tendonitis.  Dr. M.R. also noted that the Veteran had some numbness in his hand, but nerve conduction studies were negative, and he was uncertain about the cause of the numbness.  

The Veteran had an MRI of his left shoulder at VA in July 2010, which showed moderate to severe acromioclavicular degenerative changes with mild mass effect upon the supraspinatus with result significant tendinopathy of the distal supraspinatus and infraspinatus with no full-thickness rotator cuff tear identified.

Also in July 2010, the Veteran testified before a Veterans Law Judge at a Board hearing.  He testified his pain was getting worse and that he had trouble sleeping at night because his arm fell asleep.  He stated that his private doctor said he had a spur in his shoulder, and that surgery was an option.  The Veteran also stated that he was not taking any medication for pain, but that he held his shoulder as still as possible and refrained from exercising.

In sum, the evidence discloses that the Veteran does not meet the criteria for a higher evaluation for the manifestations of the left shoulder tendonitis for this period of the appeal.  As stated above, for this period of the appeal, the left shoulder tendonitis was manifested by pain, flexion to at least 140 degrees, and abduction to at least 115 degrees, with no evidence of motion limited to shoulder level or involvement of two or more joint groups, which would warrant a 20 percent rating.

The Board has considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Although the VA examination reports indicate that there was objective evidence of pain on motion, the Veteran still retained ranges of motion greater than to shoulder level.  In other words, any additional limitation due to pain does not more nearly approximate a finding of the left arm's range of motion being limited to shoulder level.  Accordingly, the current 10 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board, however, finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's left shoulder tendonitis for this period of the appeal.  The Veteran has never been found to have ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  Thus, Diagnostic Codes 5200 (scapulohumeral articulation, ankylosis of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) do not apply.  In addition, although the Veteran complained that his arm fell asleep, he was not assessed as having radicular pain; in fact, his physician, Dr. M.R. indicated that nerve conduction studies were negative.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the left shoulder tenonitis for the period of appeal prior to January 6, 2011, and the appeal is denied for this time period.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating for Left Shoulder Tendonitis from January 6 to June 1, 2011

The evidence indicates that a rating of 20 percent, but no more, for the left shoulder tendonitis is warranted for this period of the appeal, as abduction was limited to 92 degrees.

In January 2011, the Veteran had a third VA examination of his shoulder.  He indicated that his pain was worse in that it was more intense and more frequent, and woke him from sleep.  Upon physical examination, the Veteran's shoulder had tenderness, guarding of movement, and point tenderness over the deltoid at the subacromial space.  Range of motion measurements included flexion to 142 degrees, abduction to 92 degrees, internal rotation to 90 degrees, and external rotation to 58 degrees, with objective evidence of pain following repetitive motion, but no additional limitations of motion after three repetitions of motion.  The examiner noted that the Veteran was left hand dominant.  The examiner sated that the degenerative joint changes would likely cause a tendon rupture, which could lead to a rotator cuff tear.  Finally, the examiner opined that Veteran's condition had progressed and become worse, and required treatment before disruption of the risk structures (tendons) occurred.

In sum, the Veteran meets the criteria for a 20 percent rating for the manifestations of the left shoulder tendonitis for this period of the appeal, as abduction was limited to 92 degrees, which equates to shoulder level.  Such impairment warrants a 20 percent rating.  There was no evidence of motion limited to midway between the side and shoulder, which would warrant a 30 percent rating.


Increased Rating for Left Shoulder Tendonitis from June 1, 2011

The Veteran under a left shoulder arthroscopy on April 20, 2011, and was awarded a temporary 100 disability rating for surgery necessitating convalescence for the period from April 20, 2011 to May 31, 2011.  

In an April 2011 letter, Dr. M.R. indicated that the Veteran would need 5-6 months to achieve maximum medical improvement after the surgery, and that he was starting physical therapy.   The Veteran started physical therapy in May 2011 at VA, at which time his left shoulder flexion was 160 degrees, extension was grossly within normal limits, rotation was at least minimally restricted with end-range pain, and resisted internal and external rotation strength was strong.  He continued with physical therapy in June 2011.  In July 2011, the Veteran reported that he had no pain in his left shoulder.

In April 2014, the Veteran had a fourth VA shoulder examination.  He reported that his shoulder felt much better since surgery, and that he had pain with overuse of the shoulder.  Range of motion testing showed flexion to 165 degrees and abduction to 140 degrees, with objective evidence of painful motion at the endpoints of the ranges of motion.  After repetitive-use testing with three repetitions, flexion was still to 165 degrees and abduction was still to 140 degrees.  The Veteran did not have localized tenderness or pain on palpation of the shoulder or guarding of the shoulder.  Muscle strength was normal, and there was no ankylosis of the glenohumeral articulation (shoulder joint).  The examiner indicated that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula, there were no residuals signs or symptoms due to the arthroscopic shoulder surgery, and there was no neurological impairment related to the left shoulder.  X-rays revealed no acute fracture or dislocation and mild separation at the acromioclavicular joint.  The examiner opined that it was at least as likely as not that there would be increased pain, weakness, fatigability, or incoordination during repeated use or during flares, including decreased ranges of motion of approximately 10 degrees with both flexion and abduction.

In sum, the evidence discloses that the Veteran does not meet the criteria for a higher evaluation for the manifestations of the left shoulder tendonitis for this period of the appeal.  For this period of the appeal, the left shoulder tendonitis was manifested by pain on overuse, flexion to at least 160 degrees, and abduction to 140 degrees, with no evidence of motion limited to shoulder level or involvement of two or more joint groups, which would warrant a 20 percent rating.

The 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Although the VA examination report indicates that there would be reduced ranges of motion during repeated use or flares, the Veteran still retained ranges of motion greater than to shoulder level.  In other words, any additional limitation due to pain does not more nearly approximate a finding of the left arm's range of motion being limited to shoulder level.  Accordingly, the current 10 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's left shoulder tendonitis for this period of the appeal.  The Veteran has never been found to have ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  Thus, Diagnostic Codes 5200 (scapulohumeral articulation, ankylosis of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) do not apply.  In addition, the April 2014 VA examiner indicated that there was no neurological impairment of the left shoulder.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the left shoulder tenonitis for the period of appeal from June 1, 2011, and the appeal is denied for this time period.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and limitation of motion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to January 6, 2011, a rating in excess of 10 percent for left shoulder tendonitis is denied.

For the period of appeal from January 6, 2011, to April 20, 2011, a rating of 20 percent, but no more, for left shoulder tendonitis is granted.

For the period of appeal from June 1, 2011, a rating in excess of 10 percent for left shoulder tendonitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


